                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI
                                      WESTERN DIVISION

    TONYA MANGELS,                                       )
                                                         )
                               Plaintiff,                )
                                                         )
                     v.                                  )    Case No. 4:19-CV-00834-BP
                                                         )
    AMERICAN MULTI-CINEMA, INC.,                         )
                                                         )
                               Defendant.                )

           DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER TO ADD
    AFFIRMATIVE DEFENSE OF AFTER-ACQUIRED EVIDENCE AND INTEGRATED
                       MEMORANDUM IN SUPPORT

           Defendant American Multi-Cinema, Inc. (“AMC”), pursuant to Federal Rule of Civil

Procedure 15 and Local Rule 15.1, files this Motion for Leave to Amend Answer to Add Defense

of After-Acquired Evidence (the “Motion”). Specifically, Defendant obtained additional

information through Plaintiff’s deposition, taken on March 25, 2021, which provides the basis for

an additional affirmative defense based on after-acquired evidence by the Defendant.1

Consequently, AMC asks the Court to grant its Motion.

           In support of its motion, Defendant states as follows:

                                                  Background

           1.      Plaintiff filed this lawsuit alleging claims of discrimination and retaliation against

Defendant, to which Defendant timely filed its Answer and Affirmative Defenses on January 17,

2020. (Docs 5, 6.) Paragraph 16 of Defendant’s Affirmative and Other Defenses reserved “the right

to assert other or further defenses which may become known during the course of discovery during

this action, including the defense of after-acquired evidence.” (Doc. 6, p. 41 at ¶ 16.)




1
    Defendant’s proposed Amended Answer and Affirmative Defenses is attached as Exhibit A.

                                                         1

                Case 4:19-cv-00834-BP Document 66 Filed 04/09/21 Page 1 of 6
       2.      In her responses to Defendant’s written discovery requests served in July 2020,

Plaintiff attested that she “is not presently seeking any lost wages for the time period after her re-

employment … on February 17, 2020.” Plaintiff then reserved the right to modify her position “if

her present employment changes.” (Doc. 28; Exh. B: Excerpt from Plaintiff’s Objections and

Responses to Defendant’s First Interrogatories, No. 13). Prior to Plaintiff’s deposition on March

25, 2021, Plaintiff had not supplemented her response to Interrogatory No. 13.

       3.      In July 2020, Plaintiff produced sixteen (16) audio recordings of business meetings

with various employees of Defendant during her employment. (Doc. 28; Exh. C: Except from

Plaintiff’s Objections and Responses to Defendant’s First request for Production of Documents to

Plaintiff, Request Nos. 13-15, 21).

       4.      During Plaintiff’s recent deposition, Plaintiff testified that she has been notified that

the employment referenced in her response to Interrogatory No. 13 will soon be terminated. She

further testified that she is reserving her right to claim or seek economic damages in this lawsuit as

result of her imminent separation of employment. (Exh. D: Excerpt from Plaintiff’s Deposition:

91:7-25; 92:1; 95:23-35; 96:1-14.)

       5.      To date, Plaintiff has not served a supplemental response to Interrogatory No. 13,

nor otherwise put Defendant on notice as to whether, and to what extent, she will be seeking

economic damages or reinstatement in this lawsuit following her imminent separation from

employment. Based on this failure and the Scheduling Order, Defendant believes it is prudent to

file this motion seeking to affirmatively plead this defense in the event Plaintiff seeks to modify or

amend her response to Interrogatory No. 13 in the future thereby triggering the applicability of

Defendant’s after-acquired evidence defense.




                                                  2

            Case 4:19-cv-00834-BP Document 66 Filed 04/09/21 Page 2 of 6
       6.      During Plaintiff’s deposition, Defendant was able to confirm material facts from

Plaintiff that establish Defendant would have terminated Plaintiff’s employment had Defendant

known those facts during her employment. Specifically, Plaintiff admitted the following:

       (a)     Each of Plaintiff’s sixteen (16) secret recordings made over a span of sixteen (16)
               months violated Defendant’s written policies in effect at the relevant time.

       (b)     Plaintiff did not obtain permission from anyone at Defendant prior to, during, or
               after her secret recording.

       (c)     Plaintiff’s secret recordings contain confidential and sensitive information related to
               Defendant’s business, marketing strategies, and personnel decisions and information
               and Plaintiff testified that she took no steps to ensure that she did not secretly
               intercept such confidential and sensitive business information. Plaintiff continued to
               possess Defendant’s confidential and sensitive business information during her
               employment with a competitor of Defendant.

       (d)     Plaintiff has no information to suggest that Defendant was aware of her sixteen (16)
               separate policy violations prior to discovery in this lawsuit and that she conducted
               her secret recordings in a manner to ensure that her policy violations were not
               discovered by Defendant during her employment (including at least one false
               statement to Defendant).

       (e)     Plaintiff is unaware of any other officer of Defendant—or any employee of
               Defendant—who has secretly recorded any business discussion in violation of
               Defendant’s written policies.

(Exh. D: 137:18-25; 138:1-2; 145:12-25; 146:1-17; 148:5-11; 150:11-25; 151-152; 153:1:23;
156:3-25; 157:1-24; 159:17-25; 364:22-25; 365:1-24.)

                                  Legal Standard & Argument

       7.      The United States Supreme Court in McKennon v. Nashville Banner Publishing Co.,

513 U.S. 352 (1995), a case that involved allegations of unlawful employment discrimination, held

that where an employer can show it would have terminated the employee for wrongdoing if it had

known of the employee’s wrongdoing at the time, the employee’s remedies for unlawful

discrimination are limited. Specifically, the McKennon Court held that where, after termination, it

is discovered that a plaintiff engaged in wrongdoing during employment generally neither


                                                  3

             Case 4:19-cv-00834-BP Document 66 Filed 04/09/21 Page 3 of 6
reinstatement nor back/front pay from the date the misconduct is discovered by the defendant is an

appropriate remedy. Id. at 362; see also Sellers v. Mineta, 358 F.3d 1058, 1061–62 (8th Cir. 2004)

(applying the after-acquired evidence rule to Title VII cases).

       8.      Federal Rule of Civil Procedure 15 states that “a party may amend the parties’

pleading … by leave of court” and that “leave shall be freely given when justice so requires.” See,

e.g., Hoellering v. Nordyne, Inc., 202 F.R.D. 259 (W.D. Mo. 2001) (granting defendant’s motion

to amend answer to assert additional affirmative defense).

       9.      “[D]enial of leave to amend a pleading is appropriate only in those limited

circumstances in which undue delay, bad faith on the part of the moving party, futility of the

amendment, or unfair prejudice to the nonmoving party can be demonstrated.” Roberson v. Hayti

Police Dept., 241 F.3d 992, 995 (8th Cir. 2001) (emphasis added).

       10.     Defendant does not propose this amendment in bad faith or for any improper

purpose, and Plaintiff will not be prejudiced by the addition of this affirmative defense as the parties

are still in the discovery phase of the case.

       11.     Defendant also has acted timely following the disclosure by Plaintiff that her

separation from employment is imminent and that she may amend her response to Interrogatory

No. 13 to affirmatively seek economic damages and/or reinstatement during a period that would be

directly applicable to Defendant’s after-acquired evidence defense.

                                                Conclusion
       12.     There is good cause for this amendment, and no evidence of bad faith, futility, or

undue delay from Defendant. Defendant has not previously requested any amendments to its

answer. A copy of the proposed Amended Answer that Defendant seeks to file is attached to this

motion as Exhibit A.



                                                    4

             Case 4:19-cv-00834-BP Document 66 Filed 04/09/21 Page 4 of 6
       WHEREFORE, for the foregoing reasons, Defendant respectfully requests this Court grant

its Motion to Amend Answer to Assert Defense of After-Acquired Evidence and for such further

relief as this Court deems just and proper under the circumstances.




                                                     Respectfully submitted,

                                                     OGLETREE, DEAKINS, NASH, SMOAK &
                                                     STEWART, P.C.

                                                     /s/ Kerri S. Reisdorff
                                                     Kerri S. Reisdorff     MO #51423
                                                     Chris R. Pace          MO #47344
                                                     AnnRene Coughlin MO #67962
                                                     4520 Main Street, Suite 400
                                                     Kansas City, MO 64111
                                                     (816) 471-1301
                                                     (816) 471-1303 (Facsimile)
                                                     kerri.reisdorff@ogletree.com
                                                     chris.pace@ogletree.com
                                                     annrene.coughlin@ogletree.com

                                                     ATTORNEY FOR DEFENDANT




                                                 5

           Case 4:19-cv-00834-BP Document 66 Filed 04/09/21 Page 5 of 6
                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on the 9th day of April 2021, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system, which sent notification of such filing
to the following:

Chad C. Beaver
Beaver Law Firm, LLC
1600 Genessee Street, Suite 920
Kansas City, MO 64102
(816) 226-7750
(816) 817-0540 (Facsimile)
cbeaver@beaver-law.com

ATTORNEY FOR PLAINTIFF


                                                 /s/ Kerri S. Reisdorff
                                                 ATTORNEY FOR DEFENDANT




                                                                                         46702103.1




                                                 6

           Case 4:19-cv-00834-BP Document 66 Filed 04/09/21 Page 6 of 6
